Citation Nr: 1637193	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  10-24 524	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for status post left shoulder arthroplasty with scar (i.e., a left shoulder disability).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Theophilus Griffin, Counsel


INTRODUCTION

The Veteran had active military service from August 1959 to December 1985. 

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the proceeding is of record.

The Board subsequently, in March 2014, remanded the claim for a higher rating for the left shoulder disability to the Agency of Original Jurisdiction (AOJ) for further development and consideration - including especially to obtain potentially relevant treatment records and for a VA compensation examination reassessing the severity of the left shoulder disability.  The Board also remanded a claim of entitlement to service connection for a bilateral hand and/or thumb disorder, including secondary to the left shoulder disability, including for a VA compensation examination and opinion concerning the purported relationship or correlation between the left shoulder disability and the bilateral hand and/or thumb disorder.

The June 2014 VA compensation examination report indicates that the service-connected left shoulder disability impacts the Veteran's ability to work, and other evidence in the file indicates he is unemployed.  In this circumstance a derivative TDIU claim has been raised, so the Board is assuming jurisdiction over this additional claim since it is at least partly, if not entirely, predicated on the service-connected disability (left shoulder disability) for which the Veteran is requesting a higher rating in this appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


Also note that a September 2014 decision since issued by the Appeals Management Center (AMC) granted the claim of entitlement to service connection for a bilateral hand disorder - more specifically, for degenerative joint disease (DJD), i.e., arthritis of the hands and assigned an initial 10 percent rating for this disability retroactively effective from November 14, 2008.  The Veteran did not, in response, separately appeal for a higher initial rating for this disability or for an earlier effective date, so this claim is no longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

In this decision the Board is granting a higher rating for the left shoulder disability.  However, the Board instead is REMANDING the derivative TDIU claim since it must be further developed before being decided on appeal.  If, as here, the Board determines the derivative TDIU claim requires further development before being adjudicated, the appropriate disposition is to remand the TDIU claim, although this does not preclude the Board from going ahead and deciding the claim that formed the basis of the derivative TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 2001).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is right-hand dominant (right handed), so his left upper extremity is his minor upper extremity for VA disability evaluation purposes.  

2.  The most probative (meaning most competent and credible) evidence of record indicates that, despite a total left shoulder replacement, there continues to be what amounts to severe painful motion and weakness.


CONCLUSION OF LAW

The criteria are met for a higher 50 percent rating for the left shoulder disability, although no greater rating.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5051 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist a Veteran in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Proper notice from VA must, upon receipt of a complete or substantially complete application, inform the Veteran of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA obtain; and (3) that the Veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO as the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

This occurred in this instance since, prior to the initial adjudication of the Veteran's claim of entitlement to a rating higher than 20 percent for his left shoulder disability, the RO's November 2008 letter to him satisfied the duty-to-notify obligations.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As required, the letter notified him that he must submit, or request that VA obtain, evidence of the worsening of his disability and informed him of the different types of evidence available to substantiate his claim for a higher rating for this disability.  In claims for increased ratings for disabilities that already have been determined service connected in years past, the higher Courts have held that in order to satisfy the first notice element VA must notify the claimant that he needs to provide or request VA to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability at issue.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010) (Vasquez-Flores III); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008) (Vasquez-Flores I), overruled in part sub. nom. Vasquez-Florez/Wilson v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009) (Vasquez-Flores II).  Further, the claimant must be notified that a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from 0 percent, i.e., noncompensable, to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.  Finally, the notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Id.  Except when Veterans Claims Assistance Act (VCAA) notice as to how to substantiate a claim is not provided at all, it is the claimant's burden to show that he was prejudiced by any deficiency in the notice provided.  See Vazquez-Flores, 24 Vet. App. at 106-107.  And VA is not required to apprise him of alternative diagnostic codes or daily-life evidence, only instead provide what amounts to "generic" notice.

The purpose behind the notice requirement has been satisfied because the Veteran has been afforded ample and meaningful opportunities to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Moreover, via a May 2010 Statement of the Case (SOC), he was provided notice of the specific rating criteria applicable to his claim.  Since that May 2010 SOC, he has been provided ample opportunity to provide relevant evidence in support of his claim, including since the Board remanded this claim for the further development mentioned.  As such, the Board finds that the content requirements of the notice VA is to provide have been met and no further development is required regarding the duty to notify.  See Pelegrini, 18 Vet. App. at 120.


The duty to assist the Veteran with this claim also has been satisfied.  The RO has obtained his service treatment records (STRs) and post-service VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There was no indication that additional evidence relevant to this claim is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.

Additionally, during the pendency this appeal, the Veteran was afforded VA compensation examinations in December 2008, July 2009, April 2013, and July 2014 to ensure accurate information was available to ascertain the severity of his service-connected left shoulder disability.  The VA examiners reviewed his claims file, and treatment records, and administered thorough clinical examinations, all of which allowed for fully-informed evaluations of this disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The RO/AMC also has complied, certainly substantially, with the Board's March 2014 remand directives, both in terms of obtaining all outstanding treatment records and having him undergo the necessary VA compensation examination reassessing the severity of his left shoulder disability.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the Veteran's increased rating claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

The Veteran has been afforded a hearing before a VLJ of the Board, during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ chairing a hearing fulfill 

two duties to comply with this VA regulation.  These duties consist of:  (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  Here, to this end, during the hearing the presiding VLJ addressed the basis of the prior determinations and identified the elements of the claim that were lacking, as evidenced by the questions posed to the Veteran and his representative and the development directed by this VLJ in the March 2014 remand.  In addition, this presiding VLJ sought to identify any pertinent evidence not then currently associated with the claims folder that might have been overlooked or was outstanding that might tend to substantiate the claim and provided the Veteran and his representative an opportunity to associate these records with the claims folder.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conducting of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran and his representative, through testimony, questioning and presented arguments, demonstrated their actual knowledge of the elements necessary to substantiate the claim.  See Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), overruled on other grounds in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)).  As such, the Board finds that, consistent with Bryant, this presiding VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

After reviewing the relevant evidence, the Board sees that the Veteran underwent surgery for a total left shoulder replacement (arthroplasty) in March 2007, and that Diagnostic Code 5051 consequently applies to his left shoulder disability following that surgical procedure (i.e., the entire period under review).  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation already has been established and an increase in the evaluation is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as a "staged" rating and is a consideration regardless of whether the claim concerns an initial or established rating.  Fenderson v. West, 12 Vet. App. 119, 126 127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Throughout its deliberation, the Board has not overlooked the Veteran's and his representative's written statements and oral hearing testimony, as well as the Veteran's statements to his VA compensation examiners.  In this regard, the Board finds that his statements are competent and credible evidence as to what he observes and feels.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Accordingly, the Board has considered these statements in making its findings.

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 to 180 degrees, abduction from 0 to 180 degrees, external rotation from 0 to 90 degrees, and internal rotation from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Diagnostic Code 5051 provides ratings for a shoulder replacement (prosthesis).  As the Veteran has indicated he is right handed, the evaluation of the criteria will correspond to the minor extremity.  Under Diagnostic Code 5051, for one year following implantation of a shoulder prosthesis for a service-connected shoulder disability, a 100 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5051.  Thereafter, a 50 percent rating is assigned when there are chronic residuals consisting of severe painful motion or weakness in the affected extremity; or, a minimum 20 percent rating is assigned.  Id.  When there are intermediate degrees of residual weakness, pain, or limitation of motion, these intermediate residuals are to be rated by analogy under 38 C.F.R. § 4.71a, DCs 5200 or 5203. Id.

When evaluating musculoskeletal disabilities that are at least partly rated on the basis of range of motion, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, premature or excess fatigability, or incoordination (including during flare-ups or with prolonged or repeated use), assuming these factors are not already contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell, 13 Vet. App. at 34; Hicks v. Brown, 8 Vet. App. 417, 421 (1995); see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (indicating to apply 38 C.F.R. § 4.59 even in cases that do not involve arthritis).


A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body 'such as 'excursion, strength, speed, coordination, and endurance,' in order to constitute functional loss."  Id.; see 38 C.F.R. § 4.40.  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable (i.e., rated as 0-percent disabling) under the applicable Diagnostic Code.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with Diagnostic Code 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable Diagnostic Code pertaining to range of motion simply because pain is present throughout the range of motion.  See Id.

In coming to the below conclusions, the Board has considered the Veteran's lay statements regarding the severity of his service-connected left shoulder disability and, in large part, has relied on his reports in determining an appropriate disability rating under the benefit-of-the-doubt doctrine.  38 C.F.R. §§ 4.3, 4.7.  He is competent to report on factual matters of which he has firsthand knowledge, e.g., experiencing pain or weakness, etc., and his statements and testimony regarding experiencing symptoms and their effect on his daily life are competent and credible, so ultimately probative.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

The Board finds that the Veteran's left shoulder warrants a higher disability rating of 50 percent under Diagnostic Code 5051.  The probative evidence of record, including VA medical records and the reports of VA examinations in July 2009 and July 2014, reflect that his left shoulder, despite his surgery, continues to have chronic residuals consisting of severe painful motion, limitation of motion, and weakness.  VA examinations in December 2008 and April 2013 also document his competent and credible account of severe painful motion, limitation of motion, and weakness, which is largely consistent with his sworn testimony before the Board.  So even replacing the shoulder with a prosthesis has not resolved this.  While Diagnostic Code 5051 specifies that a minimum 20 percent rating is assigned or when there are intermediate degrees of residual weakness, pain, or limitation of motion the disability is to be rated by analogy under 38 C.F.R. § 4.71a, Diagnostic Codes 5200 and 5203, no such rating by analogy is applied when there is evidence of chronic residuals consisting of severe painful motion or weakness in the affected extremity.  And the Veteran's left shoulder disability does not warrant a higher rating under Diagnostic Codes 5200 and 5203.

In evaluating the Veteran's left shoulder disability under the DeLuca criteria, the Board observes that, while the December 2008, July 2009, April 2013, and July 2014 VA examinations demonstrate functional impairment after repetition of range of motion, additional limitation of motion was not found and the most disabling factors included pain on movement, less movement, weakened movement and incoordination, which are considered under the rating criteria.  Diagnostic Code 5051 specifically contemplates weakness, pain and limitation of motion.  Therefore the assignment of a higher rating includes the consideration of 38 C.F.R. § 4.40 and 4.45 and DeLuca, 8 Vet. App. at 202.  See also Mitchell, 25 Vet. App. at 38-43.  Further, as the 50 percent disability rating being assigned is the maximum rating assigned for motion loss, the Board finds no legal basis for further consideration of 38 C.F.R. §§ 4.40 and 4.45.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

There is a general rule against the "pyramiding" of benefits.  See 38 C.F.R. § 4.14; see also Brady v. Brown, 4 Vet. App. 203, 206 (1993).  However, a Veteran is entitled to separate disability ratings for different manifestations of the same disability when the symptomatology of one manifestation is not duplicative or overlapping of the symptomatology of the other manifestations.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In this case, however, all manifestations of the Veteran's left shoulder disability are contemplated by Diagnostic Code 5051.


Additionally, the evidence does not support the assignment of a separate disability rating for the left shoulder surgical scar.  The scar is not on the Veteran's head, face, or neck; found to be deep, of an area of at least 144 square inches, unstable, painful, or result in any limitation of motion.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7804, 7805.  Thus, a separate disability rating for the associated left shoulder disability surgical scar is not warranted at this time.

Thus, in sum, the Board concludes that the Veteran's left shoulder disability has warranted a higher 50 percent rating for the entire period under review, when resolving all reasonable doubt in his favor concerning its severity from that date going forward.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Extra-Schedular Consideration

Additionally, the Board has considered whether the Veteran's appeal warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluations are adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. 

The Board finds that the rating criteria and presently assigned disability evaluation contemplates the level of the Veteran's respective disability.  There is evidence that his respective disability results in loss of range of motion, painful motion, occupational impairment, and other functional impairments; however, the Board finds that, based on the evidence of record, medical and law, the symptomatology associated with his respective disability currently does not warrant referral for consideration of an extra-schedular rating because his symptoms and consequent impairment are contemplated in his existing schedular rating, particularly at the higher level of 50 percent being granted in this decision.  Moreover, to the extent there is suggestion of unemployability owing to this disability, this will be addressed when adjudicating his derivative TDIU claim.  Any lesser occupational impairment is contemplated by his schedular rating.  See 38 C.F.R. §§ 4.1, 4.15.


ORDER

A 50 percent rating for a status post left shoulder arthroplasty with scar is granted, subject to the laws and regulations governing the payment of VA compensation.


REMAND

The record, specifically the Veteran's statements and the June 2014 VA examination that reported the left shoulder disability impacted the Veteran's ability to obtain employment, has reasonably raised a request for a TDIU.  See Rice, 22 Vet. App. 447 (2009).  The Veteran is schedularly eligible for TDIU consideration and the record suggests he has likely been unemployed for the entire period under review.  See 38 C.F.R. § 4.16.  Additional medical evidence and opinion is necessary, however, prior to Board adjudication of the derivative TDIU claim.  

The record also suggests the Veteran receives regular VA treatment for his service-connected disabilities but records dated since April 2013 have not been associated with the claims folder.  Additionally, the record suggest he likely receives private treatment for his service-connected disabilities but the record does not reflect sufficient efforts to obtain any such records generated since March 2009.  On remand, VA must attempt to obtain these relevant and reasonably identified treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2015).  


Additionally, VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  On remand, the Veteran must be provided appropriate notice of what is required to substantiate a TDIU claim.  

Accordingly, this derivative claim is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran appropriate notice of the evidence and information needed to establish entitlement to a TDIU, and of VA's and his respective responsibilities to provide evidence and information in support of this type of claim.  Allow an appropriate amount of time for response and associate the notification with the claims file. 

2.  Additionally ask the Veteran to identify all sources of private treatment, hospitalization or evaluation related to any service-connected disability, since March 2009, including the private WestSound Orthopaedics and Harrison Medical Center facilities.  Then, undertake all necessary efforts to obtain any identified private treatment records.  Also, obtain all outstanding VA service-connected disability treatment or hospitalization records, dated from April 2013 to the present.  Any negative response(s) must be in writing and associated with the claims folder.  All efforts to obtain the records should be documented.


3.  After the aforementioned development has been completed, schedule the Veteran for an appropriate VA social and industrial survey.  The claims file must be made available to and reviewed by the examiner with such review noted in the examination report.  The examiner shall record the full history of the conditions, including the Veteran's account of symptomatology and the relevant medical evidence of record.

The social worker or other designee is requested to opine on the functional impact of the Veteran's service-connected disabilities.  In answering this question, the examiner is requested to discuss the type or types of employment in which the Veteran would be capable of engaging with his service-connected disabilities, given his skill set and educational background (if there is belief he is still employable).

That said, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; this determination instead is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10, but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2 (2013).").

It is currently the Veteran Benefits Administration's (VBA's) policy that:  "If the facts of the case require VA to examine the Veteran [as part of his or her TDIU claim or claim forming the basis of the TDIU claim], do not ask the examiner to opine as to whether or not the Veteran is unemployable due to his or her service-connected disabilities.  The responsibility for this decision rests solely with the rating activity.  VA should request that the examiner comment instead on the functional impairment caused solely by the service-connected disabilities."  See VBA Fast Letter 13-13 (Jun. 17, 2013) (citations omitted) (emphasis added).  While Fast Letters are not binding on the Board, the information contained therein is consistent with case law.  Floore, 26 Vet. App. at 381. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the TDIU claim should be adjudicated based on the entirety of the evidence.  If the claim is denied, the Veteran and his representative should be issued a Supplemental Statement of the Case (SSOC) and given opportunity to respond to it before returning the file to the Board for further appellate consideration of this derivative claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


